Citation Nr: 1314227	
Decision Date: 04/30/13    Archive Date: 05/15/13

DOCKET NO.  03-19 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back disability, to include degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to October 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for a low back disability, to include degenerative disc disease of the lumbar spine.  

This case was previously before the Board in August 2006 and in November 2008 and was remanded for additional development of the record and/or to ensure due process.  By decision dated April 2010, the Board denied service connection for a low back disability.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court) which, by Order dated February 2011, granted a Joint Motion for Remand.  In July 2011, the Board again remanded the claim.  The case is again before the Board for appellate consideration.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's low back disability, to include degenerative disc disease of the lumbar spine, had its onset in service, nor is there competent evidence that a chronic disease, such as arthritis, was manifested to a compensable degree within one year following service discharge.  


CONCLUSION OF LAW

A low back disability, to include degenerative disc disease of the lumbar spine, was not incurred in or aggravated by active service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in April 2002, August 2006, January 2009 and August 2010 letters.  While complete VCAA notice was not provided prior to the initial determination, the claim was readjudicated in May 2012.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as a statement of the case or a supplemental statement of the case is sufficient to cure a timing defect).  Additionally, the Veteran submitted a brief to the Court following the April 2010 Board decision, wherein he made it clear he had an understanding of the evidence necessary to substantiate his claim for service connection.  Thus, the Veteran has demonstrated actual knowledge.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, a statement from a relative of the Veteran, private and VA medical records, Social Security Administration records, and the report of a VA examination, and a VHA opinion.

A VA examination has been conducted, and opinions regarding the etiology of the Veteran's back disability were obtained.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate, as it is based on an examination of the record and a review of the claims folder.  The opinions of record considered the pertinent evidence of record, to include statements of the Veteran regarding the etiology of a back disability.  Following receipt of the VHA opinion, the Board sent a copy of the opinion and the addendum to the Veteran to allow him an opportunity to respond.  No response was received.

Besides requesting a medical examination in the April 2011 remand, the Board also requested that the Veteran give VA permission to obtain the private medical records from Dr. Patel and any records associated with the lawsuit against the other party from the January 1996 automobile accident, where the Veteran sustained an injury to his back.  In September 2011, the Veteran informed VA that he had tried to obtain Dr. Patel's records "for years" and had been told they were destroyed by flood water.  The Veteran did not provide VA with permission to obtain any records in connection with the settlement he made regarding the January 1996 automobile accident.  Regardless, VA requested that the Veteran give VA permission to obtain the records, see August 2011 letter, and the Veteran has chosen not to provide permission or submit the records himself.  The Board finds that VA has met its duty to assist and that it substantially complied with the April 2011 Board remand instructions.  

The Veteran's failure to cooperate with VA in obtaining the records related to the January 1996 automobile accident is a violation of VA regulations.  See 38 C.F.R. § 3.159(c)(1)(i) & (ii) (2012) (claimant must cooperate fully with VA's reasonable efforts to obtain relevant records from non-Federal agency or department custodians and must authorize the release of existing records).  The failure to comply puts the claimant at risk of an adverse adjudication based on an incomplete and underdeveloped record.  See Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  


Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b).  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 (West 2002) and 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 21, 2013).  Arthritis is included in the statute and the regulation.  

Where a veteran served 90 days or more during a period of war, and arthritis becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The service treatment records are negative for complaints or findings pertaining to a low back disability.  In June 1991, June 1992 and September 1993, the Veteran completed a "Dental Patient Medical History."  Each time, he was asked to circle any of the following which he had had or had at present, which included "Arthritis."  The Veteran did not circle "Arthritis" in any of the forms.  See item # 3.  When asked in each of these forms if he had any disease or condition not listed above, the Veteran circled, "No" each time.  See item # 9.  The Board notes that a separation examination is not in the claims folder.

Of record is a list of the Veteran's office visits with D. N. Patel, M.D. from October 1994 to June 1996.  This sheet shows diagnostic codes of "724.5" (for the October 1994 visit, as well as most visits) and "E819" (for visits in January and March 1996).  It was subsequently determined that 724.5 refers to unspecified backache, and E819 refers to a motor vehicle accident of an unspecified nature.

VA outpatient treatment records disclose the Veteran was seen in November 1995 and reported chronic back problems.  It was indicated that an outside physician (Dr. Patel) requested a CT scan of the back to rule out a ruptured disc.  It was noted the Veteran's complaints had been present for more than one year.  The diagnostic impression was lower back pain with radiculitis.  It was reported the following month that the CT scan showed L5-S1 left herniated disc with narrowing of the neural foramina.  The Veteran was seen by the social work service in December 1995, and asserted his back "began to bother him about [one year] after discharge from service."  See December 26, 1995, record.  

Magnetic resonance imaging of the lumbar spine at a private facility in January 1996 shows disc herniation, which was significant at the L5-S1 level and small at the L1-L2 level.  

In a statement dated February 1996, M.W. Wood, Jr., M.D., related the Veteran had been referred by Drs. Bendigo and Patel for back pain that radiated into the left posterior leg and calf.  The Veteran admitted to a history of low back pain of a mild degree with occasional radiation into the left leg for the past 18 months, but the pain became worse suddenly when he was in a motor vehicle accident in January 1996.  Since then, he had lumbosacral pain and mechanical sciatica on the left, consistent with an S1 radiculopathy.  (Eighteen months prior to February 1996 places the back pain as occurring since approximately August 1994.)

In August 1996, Dr. Wood noted the Veteran was having pain in his leg.  He noted the Veteran indicated this pain began immediately after an automobile accident in January 1996, and that it must be assumed this was the causative event.  

Following an examination in January 1997, Dr. Wood stated he had reviewed the Veteran's chart and, based upon the history and physical findings, believed the rupture of the disc probably was worsened and became significantly symptomatic as a result of the car accident.  He added the Veteran admitted he had some lower back pain prior to the accident, but that it was very mild.

Private medical records disclose the Veteran presented in August 1999 with an exacerbation of back pain.  He maintained his injuries resulted from a motor vehicle accident three to four years earlier.  In October 1999, the Veteran reported he had been married for four years but that they had separated two and one-half years ago.  He noted the separation occurred "about the time I hurt my back and I couldn't work."  In December 1999, the Veteran reported low back pain of four years duration.  It was noted there was no trauma or injury.  When he was seen by a psychologist in October 2000, the Veteran stated he was a hydraulics mechanic in service.  He related he was in an automobile accident in January 1996 that aggravated his already ongoing back pain, which he had had for the previous six years.  

VA outpatient treatment records reflect that when he was seen in March 2000, the Veteran reported he had chronic back pain after a motor vehicle accident in January 1996.

In a statement received in September 2003, a relative of the Veteran claimed he had had chronic back pain since service.  The relative added that the Veteran started having back problems within one year of his separation from service.  

Social Security Administration records show the Veteran reported his spinal disc problem caused severe pain, and that it first bothered him in January 1996.  

The Veteran was afforded a VA examination of the spine in October 2011.  The diagnoses were herniated nucleus pulposus, L5-S2 and degenerative disc disease of the lumbar spine.  It was indicated the Veteran complained of low back pain with left radicular symptoms in 1995, and that he had a herniated nucleus pulposus, L5-S1 at that time.  The examiner, who reviewed the claims folder, concluded the Veteran's low back disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  She noted the Veteran worked on cargo plane hydraulic systems in service, and that there were no records of complaints concerning the back in the service treatment records.  She observed the Veteran acknowledged he was not treated for back complaints while on active duty.  She indicated the Veteran worked in a heating/air conditioning business after service, and this involved repetitive and prolonged bending and heavy lifting.  She stated the Veteran sought treatment for complaints of low back pain in 1995, and that a herniated nucleus pulposus was noted on CT that year.  

The examiner pointed out this was more than one year after discharge.  She noted that symptomatic lumbar disc herniation may vary widely.  Crescendo back or buttock pain was typical and radicular pain might occur suddenly or gradually, and might occur without preceding back or buttock symptoms, and might present with sudden, dramatic radicular pain.  It was common for a patient to be able to describe the timing of the acute onset of radicular pain, but not necessarily be able to relate it to a specific activity.  A lumbar disc herniation is not always associated with a specific event, and the Veteran did not recall any specific incident.  The examiner asserted there was no evidence of record to support a conclusion that the Veteran's activities in service either caused or contributed to his back condition, which was not recorded until more than one year after his discharge.  She commented her opinion was based on the Veteran's history and physical examination, as well as a review of the records.  She added that her opinion was also based on a review of established orthopedic literature, medical training and knowledge, and clinical experience and expertise.

At the direction of the Board, the VA referred the Veteran's claims folder to an Associate Professor of Neurosurgery at the University of Maryland School of Medicine.  The physician wrote, in October 2012, that he reviewed the Veteran's claims folder.  He noted the Veteran sought treatment on a number of occasions for various complaints, but there was no mention of back pain.  He observed the first documentation of low back problems was reflected on the billing code from Dr. Patel in October 1994.  He added subsequent medical reports reflected a history suggesting the Veteran's complaints of back pain were after his discharge from service.  In his experience, the greatest symptoms from a herniated disc at L5-S1 were felt at the time the herniation occurs.  He wrote that this was not a silent event that required months or years to manifest itself.  Thus, if the Veteran's first recorded medical visit for low back and left leg pain was in October 1994, in his opinion, one can be sure that the herniation occurred shortly prior to that date, not a year or more earlier during the Veteran's period of active duty.  The physician commented that the Veteran's back problems probably began after August 1994, leading to the first visit to the doctor in October 1994, since ruptured discs bring people quickly to the doctor.  Even though the first medical visit was within one year of discharge from service, the need for treatment did not arise because of an event during active duty.  He asserted that the Veteran, who visited medical providers while in service for a runny nose, would certainly have sought treatment for a ruptured disc at L5-S1.  He concurred with the conclusion there was no causal link between the Veteran's period of active duty and the subsequent diagnosis of a herniated L5-S1 disc.

When asked to clarify his opinion, the Associate Professor addressed several questions in January 2013.  As to whether the Veteran's back pain in 1994 might have been caused by an arthritic condition, possibly revealed in the December 1995 CT scan, he responded no.  He pointed out that the December 1995 scan showed a disc herniation on the left at L5-S1, not arthritis.  With respect to whether the 1996 magnetic resonance imaging showed arthritis, the physician stated the report of the scan showed "mild degenerative changes" in the sagittal scan, which he noted was a side-view of the entire lumbar spine.  He interpreted this to mean age-related changes that develop as a result of normal life and do not indicate the effects of injury.  He concluded, therefore, that the back pain was not caused by arthritis.  Finally, he stated that degenerative disc disease is not a form of arthritis.  The physician stated that arthritis is properly used to describe disease of diarthrodial joints with synovial membranes.  This excludes the discs, for which the alternative phrase "degenerative disc disease," a condition that applies to this case.  

The Veteran asserts service connection is warranted for a low back disability.  He states his back started to hurt during his third year in service.  He notes he was a maintenance specialist in service and that his muscles were sore quite often.  

Although the Veteran now alleges his back began to bother him while he was on active duty, he had not made this allegation prior to submitting his claim for service connection for a low back disability.  The service treatment records are negative for complaints or findings concerning the back, and the Veteran did not document back complaints on the medical history forms he completed for dental purposes.  The Board points out the Veteran sought treatment for a variety of complaints, but never claimed to have low back pain.  More importantly, in December 1995, the Veteran told a VA social worker in that he first developed back problems about one year following service, which would place the onset of pain in approximately October 1994.  The Board accords this statement of fact high probative value for four reasons.  One, he made this statement prior to filing a claim for service connection for his back and thus had no incentive to allege that his back pain had its onset in service.  Two, it is a statement against interest in connection with his claim for service connection, which statements tend to be credible.  Three, he made this statement while seeking medical treatment, which statements also tend to be credible.  Cf. generally Federal Rule of Evidence 804(b)(3); Del Rosario v. Peake, 22 Vet. App. 399, 408 (2009) ("[T]he logic of Rule 804(b)(3) of the Federal Rules of Evidence governing statements against interest appears to weigh in favor of the Board's reliance on such statements.").  

Four, it is entirely consistent with other evidence in the claims file.  For example, while VA was unable to get Dr. Patel's records, the document received from him show the Veteran was first seen by him for back complaints in October 1994.  Additionally, in February 1996, the Veteran reported the onset of his back pain had begun 18 months prior, which would have been in approximately August 1994.  When the Veteran's relative submitted a lay statement, he/she stated that the Veteran's back first started bothering him after he was discharged from service.  

For these reasons, the Board finds that the Veteran's report of the onset of back pain having occurred approximately one year following service discharge is a credible statement.  The Veteran's subsequent allegations of having back pain during service and failing to report it are rejected as not credible.

It is significant to point out that the extensive medical records provide no support for the Veteran's assertions that his back problems had their onset in service.  He never told a medical provider that he had low back pain during service.  The records demonstrate that he consistently associated his back pain to occurring approximately one year following service discharge and to the motor vehicle accident in January 1996.  

The Board acknowledges the assertions of the Veteran that he has a low back disability, including degenerative disc disease of the lumbar spine, which is related to service.  While he is competent to report that he has experienced back pain in service, the Board rejects his allegation for the reasons stated above.  Thus, the credible evidence of record establishes that the Veteran felt back pain approximately one year following service discharge.  His allegation that any current low back disability had its onset in service is accorded no weight for two reasons.  One, he is not competent to state that a complaint he had one year following service must be related to service.  Two, even if he was competent to make that allegation, two medical professionals have found that degenerative disc disease did not have its onset during service, which outweigh the Veteran's opinion.  

The Board concedes the Veteran experienced low back problems prior to the motor vehicle accident in January 1996.  The January 1997 opinion from Dr. Wood merely states the Veteran had a ruptured disc prior to the accident.  He did not conclude the Veteran's low back disability was related to service.  Again, the Board accords high probative value to the Veteran's report in 1995 that his back pain began approximately one year following service discharge.  

As noted above, following a review of the record, a VA physician concluded the Veteran's low back disability was not present in service.  In providing her opinion, the examiner provided a rationale, which was based upon both the evidence in the claims file and medical principles.  This October 2011 opinion was concurred in by the University of Maryland Associate Professor of Neurosurgery, who also stated the Veteran did not have arthritis of the lumbar spine based on the December 1995 CT scan.  He also stated that degenerative disc disease was not a form of arthritis and provided a rationale for this conclusion.  Lastly, he stated that the 1996 MRI scan did not show arthritis either.  Thus, the competent evidence does not establish that the Veteran had arthritis manifested to a compensable degree within one year following service discharge.  The evidence establishes the Veteran sought treatment for low back symptoms within one year of his discharge from service, but it does not show such complaints were related to service, or that he had arthritis manifested to a compensable degree.

Under the circumstances, the Board concludes the medical findings of record are of greater probative value than the Veteran's allegations regarding the onset of a low back disability.  The Veteran's relative did not allege that the Veteran's back disability had its onset in service, but rather stated the Veteran started having back pain approximately one year after service.  Such fact is accepted as true.  Regardless, the Board finds that the preponderance of the evidence is against the claim for service connection for a low back disability, to include degenerative disc disease of the lumbar spine for all the reasons laid out above.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a low back disability, to include degenerative disc disease of the lumbar spine, is denied.



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


